05/24/2022
                                            OiMINA1
            IN THE SUPREME CO2'            OF THE STATE OF MONTANA                    Case Number: DA 20-0429


                                        DA 20-0429


 STATE OF MONTANA,
                                                                            MAY 2 4 2022
                                                                          Bowen Greenwood
              Plaintiff and Appellee,                                   Clerk of Suprerne Court
                                                                           State of Montana


       v.                                                           ORDER

 MATTHEW LYMAN TIPPETS,

              Defendant and Appellant.



       On May 5, 2022, Appellant Matthew Lyman Tippets (Tippets) filed a petition for
rehearing of this Court's April 25, 2022 Opinion in State v. Tippets, 2022 MT 81, 408
Mont. 249, 2022 Mont. LEXIS 362. On May 20, 2022, the State filed its objection to
Tippets's petition.
       Under M. R. App. P. 20, this Court seldom grants petitions for rehearing. The rule
makes clear that this Court will entertain a petition for rehearing on very limited grounds.
This Court will consider a petition for rehearing only if the opinion "overlooked some fact
material to the decision," if the opinion overlooked a question that would have decided the
case, or if the "decision conflicts with a statute or controlling decision not addressed" by
the Court. M. R. App. P. 20.
       Tippets's petition asserts that this Court's Opinion conflates § 46-18-203(7), MCA
(the procedure for revoking a suspended or deferred sentenced based on noncompliance
violations), with § 46-18-203(8), MCA (revocation procedure for compliance violations).
In particular, Tippets's petition alleges our Opinion will permit future courts to grant
petitions to revoke suspended or deferred sentences for compliance violations exclusively
under § 46-18-203(7), MCA, while ignoring the requirements of § 46-18-203(8), MCA.
However, this Court's Opinion does no such thing. As noted in the State's objection to
Tippets's petition, our Opinion does not permit a court to bypass the statutory procedure
for compliance violations stated in § 46-18-203(8), MCA. Instead, our Opinion simply
recognizes that, in cases where compliance violations occur, once the State has established
that the Montana Incentives and Interventions Grid has been exhausted, the sentencing
court may then look to the sentencing options provided under § 46-18-203(7), MCA. In
fact, a court is expressly granted this right under the text of § 46-18-203(8)(c), MCA, which
provides as follows:
       If the judge finds that the offender has violated the terms and conditions of
       the suspended or deferred sentence, that the violation is a compliance
       violation, and that the offender's conduct indicates that the offender will not
       be responsive to further efforts under the incentives and interventions grid,
       the judge may sentence the offender as provided in subsection (7).

Thus, having fully considered the contentions raised in Tippets's petition for rehearing and
in the State's objection thereto, this Court concludes that rehearing is not warranted under
M. R. App. P. 20.
       IT IS ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to mail copies hereof to counsel of record for the respective
parties.
       DATED this a‘i day of May, 2022.



                                                         Chief Justice